Relator was indicted by a grand jury of Smith County for the rape of a woman by force, threats and fraud. Upon the trial *Page 400 
of a habeas corpus matter before the district judge he was remanded to jail without bail to await trial on such indictment.
The testimony of the injured party, a girl fifteen years old, was gone into at length before the trial judge, no witnesses being offered by the relator.
The proof herein is evident that a ravishment by an assault and force of this girl's body took place, and the only question left for our determination is whether it appears that the accused would probably be punished capitally if the law is administered. See 5 Tex. Jur., p. 818, and cases cited under Notell.
Unquestionably the facts produced herein by the State evidence a case of rape by force, supplemented by the circumstance of relator's flight into another state, and which, in the opinion of the trial court, led him to conclude, under the testimony here presented, that the calm and dispassionate judgment of a jury would probably render a verdict of death. From the facts we do not feel disposed to hold that such court abused his discretion in thus holding.
The judgment of the trial court is therefore affirmed.